DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/438,425 for an INSULATED PIPE COUPLING FOR A THREADED ROD, filed on 9/11/2021.  Claims 1-5 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the term regarding “an elongated tube,” however, it is unclear what defines or constitutes the structure of the tube.  Further it is unclear where the elongated tube is located in relation to the inner tube wall.  Appropriate clarification is requested.  Claims 2-5 are rejected for the same reasons as dependent on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong World (DE 9102934) in view of Rumble (U.S. Pat. 4,524,934).
Regarding claim 1, as best understood, Armstrong teaches a pipe insulation coupling for supporting a pipe and for coupling adjacent ends of pipe insulation tubing, the pipe insulation coupling comprising: an elongated tube extending along a longitudinal axis between a first end and a second end (back); an inner tube wall (at 3, Fig. 1) spaced inwardly from the elongated tube and extending along the longitudinal axis between the first end and the second end, wherein the elongated tube and the inner tube wall are split longitudinally from the first end to the second end to define a first body portion and a second body portion; an inner transverse wall extending inwardly from the inner tube wall transverse to the longitudinal axis between the first and second ends, wherein the inner transverse wall incudes a center bore for receiving the pipe and the inner transverse wall provides an abutment for the adjacent ends of the insulation tubing; a first end wall extending between the inner tube wall and the elongated tube transverse to the longitudinal axis at the first and; a second end wall (back) extending between the inner tube wall and the elongated tube transverse to the longitudinal axis at the second end; and a threaded insert; but does not teach a threaded insert extends from the inner tube wall to the elongated tube transverse to the longitudinal axis between the first end and the second end.  Rumble, however, teaches pipe hanger with a threaded insert extending from an inner tube wall to an elongated tube transverse to a longitudinal axis between the first end and the second end (Fig. 1) in order to attach the piper hanger to an overhead support.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the threaded insert extending from the inner tube wall to the elongated tube transverse to the longitudinal axis between the first end and the second end in order to provide a more stable and adjustable support for supporting the support rod located in the threaded insert.  [The Examiner notes that the term “molded” is not given any patentable weight since the claims are drawn to an apparatus and not a method.]
[AltContent: textbox (threaded insert)]
    PNG
    media_image1.png
    675
    552
    media_image1.png
    Greyscale

[AltContent: arrow]

[AltContent: textbox (elongated tube)]
[AltContent: textbox (1st body portion)][AltContent: arrow]
[AltContent: textbox (fastening screw)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (sealing mechanism)]
[AltContent: textbox (structural reinforcement ribs)][AltContent: arrow]

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (threaded insert)][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (center bore)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (2nd body portion)]

[AltContent: textbox (1st end (front))]
[AltContent: textbox (inner transverse wall)]
[AltContent: textbox (1st end wall)]


	Regarding claim 2, as best understood, Armstrong and Rumble teach the coupling of claim 1 further comprising a plurality of structural reinforcement ribs (see figure above) projecting from the inner tube wall to the elongated tube between the first and second ends.
Regarding claim 3, as best understood, Armstrong and Rumble teach the coupling of claim 2 further comprising a hinge (4) pivotally coupling the first body portion to the second body portion.
Regarding claim 4, as best understood, Armstrong and Rumble teach the coupling of claim 3 further comprising a sealing mechanism (see figure above)  for securing the first and second body portions together.
Regarding claim 5, as best understood, Armstrong and Rumble teach the coupling of claim 4 wherein the sealing mechanism comprises a threaded insert in the first or second body portion and a fastening screw.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 9407078 (cable hanger insert); USPub 202/0180739 (pipe insulation coupling).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 30, 2022